

	

		II

		109th CONGRESS

		1st Session

		S. 233

		IN THE SENATE OF THE UNITED STATES

		

			February 1, 2005

			Mr. Roberts introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To increase the supply of quality child

		  care.

	

	

		1.Short titleThis Act may be cited as the

			 Caring for Children

			 Act.

		IChild care

			 training through distance learning

			101.Grants for the

			 development of a child care training infrastructure

				(a)Authority to

			 award grantsThe Secretary of Health and Human Services shall

			 award grants to eligible entities to develop distance learning child care

			 training technology infrastructures and to develop model technology-based

			 training courses for child care providers and child care workers, to be

			 provided through distance learning programs made available through the

			 infrastructure. The Secretary shall, to the maximum extent possible, ensure

			 that such grants are awarded in those regions of the United States with the

			 fewest training opportunities for child care providers.

				(b)Eligibility

			 requirementsTo be eligible to receive a grant under subsection

			 (a), an entity shall—

					(1)develop the

			 technological and logistical aspects of the infrastructure described in this

			 section and have the capability of implementing and maintaining the

			 infrastructure;

					(2)to the maximum

			 extent possible, develop partnerships with secondary schools, institutions of

			 higher education, State and local government agencies, and private child care

			 organizations for the purpose of sharing equipment, technical assistance, and

			 other technological resources, including—

						(A)developing sites

			 from which individuals may access the training;

						(B)converting

			 standard child care training courses to programs for distance learning;

			 and

						(C)promoting ongoing

			 networking among program participants; and

						(3)develop a

			 mechanism for participants to—

						(A)evaluate the

			 effectiveness of the infrastructure, including the availability and

			 affordability of the infrastructure, and the training offered through the

			 infrastructure; and

						(B)make

			 recommendations for improvements to the infrastructure.

						(c)ApplicationTo

			 be eligible to receive a grant under subsection (a), an entity shall submit an

			 application to the Secretary at such time and in such manner as the Secretary

			 may require, and that includes—

					(1)a description of

			 the partnership organizations through which the distance learning programs will

			 be made available;

					(2)the capacity of

			 the infrastructure in terms of the number and type of distance learning

			 programs that will be made available;

					(3)the expected

			 number of individuals to participate in the distance learning programs;

			 and

					(4)such additional

			 information as the Secretary may require.

					(d)Limitation on

			 feesNo entity receiving a grant under this section may collect

			 fees from an individual for participation in a distance learning program funded

			 in whole or in part under this section that exceed the pro rata share of the

			 amount expended by the entity to provide materials for the program and to

			 develop, implement, and maintain the infrastructure (minus the amount of the

			 grant awarded under this section).

				(e)Rule of

			 constructionNothing in this section shall be construed as

			 requiring a child care provider to subscribe to or complete a distance learning

			 program made available under this section.

				102.Authorization

			 of appropriationsThere is

			 authorized to be appropriated to carry out this title $50,000,000 for each of

			 fiscal years 2006 through 2010.

			IIRemoval of

			 barriers to increasing the supply of quality child care

			201.Small business

			 child care grant program

				(a)EstablishmentThe

			 Secretary of Health and Human Services (referred to in this section as the

			 Secretary) shall establish a program to award grants to States,

			 on a competitive basis, to assist States in providing funds to encourage the

			 establishment and operation of employer operated child care programs.

				(b)ApplicationTo

			 be eligible to receive a grant under this section, a State shall prepare and

			 submit to the Secretary an application at such time, in such manner, and

			 containing such information as the Secretary may require, including an

			 assurance that the funds required under subsection (e) will be provided.

				(c)Amount of

			 grantThe Secretary shall determine the amount of a grant to a

			 State under this section based on the population of the State as compared to

			 the population of all States receiving grants under this section.

				(d)Use of

			 funds

					(1)In

			 generalA State shall use amounts provided under a grant awarded

			 under this section to provide assistance to small businesses located in the

			 State to enable the small businesses to establish and operate child care

			 programs. Such assistance may include—

						(A)technical

			 assistance in the establishment of a child care program;

						(B)assistance for

			 the startup costs related to a child care program;

						(C)assistance for

			 the training of child care providers;

						(D)scholarships for

			 low-income wage earners;

						(E)the provision of

			 services to care for sick children or to provide care to school aged

			 children;

						(F)the entering into

			 of contracts with local resource and referral or local health

			 departments;

						(G)assistance for

			 care for children with disabilities; or

						(H)assistance for

			 any other activity determined appropriate by the State.

						(2)ApplicationTo

			 be eligible to receive assistance from a State under this section, a small

			 business shall prepare and submit to the State an application at such time, in

			 such manner, and containing such information as the State may require.

					(3)Preference

						(A)In

			 generalIn providing assistance under this section, a State shall

			 give priority to applicants that desire to form a consortium to provide child

			 care in a geographic area within the State where such care is not generally

			 available or accessible.

						(B)ConsortiumFor

			 purposes of subparagraph (A), a consortium shall be made up of 2 or more

			 entities that may include businesses, nonprofit agencies or organizations,

			 local governments, or other appropriate entities.

						(4)LimitationWith

			 respect to grant funds received under this section, a State may not provide in

			 excess of $250,000 in assistance from such funds to any single

			 applicant.

					(e)Matching

			 requirementTo be eligible to receive a grant under this section

			 a State shall provide assurances to the Secretary that, with respect to the

			 costs to be incurred by an entity receiving assistance in carrying out

			 activities under this section, the entity will make available (directly or

			 through donations from public or private entities) non-Federal contributions to

			 such costs in an amount equal to—

					(1)for the first

			 fiscal year in which the entity receives such assistance, not less than 50

			 percent of such costs ($1 for each $1 of assistance provided to the entity

			 under the grant);

					(2)for the second

			 fiscal year in which the entity receives such assistance, not less than

			 662/3 percent of such costs ($2 for each $1 of assistance

			 provided to the entity under the grant); and

					(3)for the third

			 fiscal year in which the entity receives such assistance, not less than 75

			 percent of such costs ($3 for each $1 of assistance provided to the entity

			 under the grant).

					(f)Requirements of

			 providersTo be eligible to receive assistance under a grant

			 awarded under this section a child care provider shall comply with all

			 applicable State and local licensing and regulatory requirements and all

			 applicable health and safety standards in effect in the State.

				(g)State-Level

			 activitiesA State may not retain more than 3 percent of funds

			 for State administration and other State-level activities.

				(h)Administration

					(1)State

			 responsibilityA State shall have responsibility for

			 administering a grant awarded for the State under this section and for

			 monitoring entities that receive assistance under such grant.

					(2)AuditsA

			 State shall require each entity receiving assistance under the grant awarded

			 under this section to conduct an annual audit with respect to the activities of

			 the entity. Such audits shall be submitted to the State.

					(3)Misuse of

			 funds

						(A)RepaymentIf

			 the State determines, through an audit or otherwise, that an entity receiving

			 assistance under a grant awarded under this section has misused the assistance,

			 the State shall notify the Secretary of the misuse. The Secretary, upon such a

			 notification, may seek from such an entity the repayment of an amount equal to

			 the amount of any such misused assistance plus interest.

						(B)Appeals

			 processThe Secretary shall by regulation provide for an appeals

			 process with respect to repayments under this paragraph.

						(i)Reporting

			 requirements

					(1)2-year

			 study

						(A)In

			 generalNot later than 2 years after the date on which the

			 Secretary first awards grants under this section, the Secretary shall conduct a

			 study to determine—

							(i)the

			 capacity of entities to meet the child care needs of communities within

			 States;

							(ii)the kinds of

			 partnerships that are being formed with respect to child care at the local

			 level to carry out programs funded under this section; and

							(iii)who is using

			 the programs funded under this section and the income levels of such

			 individuals.

							(B)ReportNot

			 later than 28 months after the date on which the Secretary first awards grants

			 under this section, the Secretary shall prepare and submit to the appropriate

			 committees of Congress a report on the results of the study conducted in

			 accordance with subparagraph (A).

						(2)4-year

			 study

						(A)In

			 generalNot later than 4 years after the date on which the

			 Secretary first awards grants under this section, the Secretary shall conduct a

			 study to determine the number of child care facilities funded through entities

			 that received assistance through a grant awarded under this section that remain

			 in operation and the extent to which such facilities are meeting the child care

			 needs of the individuals served by such facilities.

						(B)ReportNot

			 later than 52 months after the date on which the Secretary first awards grants

			 under this section, the Secretary shall prepare and submit to the appropriate

			 committees of Congress a report on the results of the study conducted in

			 accordance with subparagraph (A).

						(j)DefinitionIn

			 this section, the term small business means an employer who

			 employed an average of at least 2 but not more than 50 employees on business

			 days during the preceding calendar year.

				(k)Authorization

			 of appropriations

					(1)In

			 generalThere is authorized to be appropriated to carry out this

			 section, $50,000,000 for the period of fiscal years 2006 through 2010.

					(2)Evaluations and

			 administrationWith respect to the total amount appropriated for

			 such period in accordance with this subsection, not more than $2,500,000 of

			 that amount may be used for expenditures related to conducting evaluations

			 required under, and the administration of, this section.

					(l)Termination of

			 programThe program established under subsection (a) shall

			 terminate on September 30, 2011.

				

